DETAILED ACTION
This Office Action is in response to the RCE entered on 12/4/2020. Claims 14, 16, 18-21, 26-31, 33, 35, 38 are amended. Claims 15, 22-25, 32 were cancelled. No claims are added.
Claims 14, 16-21, 26-31, 33, 35, 38 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-21, 26-31, 33, 35, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Independent claims 14, 33 and 38, as amended, recite the limitation “an inference result about an event having a causality relationship with an event indicated by the at least a portion of medical information” is considered to be unclear an indefinite, as no prior indication of an event is previously recited in the claims. It is not clear what the difference is between the first recited “event” and the second recited “event”. A clear relationship between these events couldn’t be concluded. Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 16-21, 26-31, 33, 35, 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to an apparatus and a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial including an observation, evaluation, judgment, opinion)” and Mathematical Concepts (mathematical relationships, formulas, equations, calculations).
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 14:
“…obtain, by applying at least a portion of medical information included in the plurality of pieces of medical information to an inference model held in the memory, an inference result about an event having a causality relationship with an event indicated by the at least a portion of medical information…” (observation, evaluation),
“…calculate a degree of effect given by a partial set including medical information extracted from the plurality of pieces of medical information as an element to an inference result of at least one of the events having the causality relationship by applying medical information belonging to the partial set to the inference model…” (evaluation, mathematical calculations),
“…cause a display unit to display the interpretation target image, the inference result and a partial set of medical information for which a largest degree of effect was calculated…” (judgment, mathematical calculations).
Claim 33:
“…obtaining, by applying at least a portion of medical information included in the plurality of pieces of medical information to an inference model held in a evaluation),
“…calculating a degree of effect given by a partial set including medical information extracted from the plurality of pieces of medical information as an element to the inference result of at least one of the events having the causality relationship by applying medical information belonging to the partial set to the inference model…” (evaluation, mathematical calculations),
 “causing a display unit to display the interpretation target image, the inference result, and a partial set of medical information for which a largest degree of effect was calculated” (judgment, mathematical calculations).
Claim 38:
“…obtain, by applying at least a portion of medical information included in the plurality of pieces of medical information to an inference model held in the memory, an inference result about an event having a causality relationship with an event indicated by the at least a portion of medical information…” (evaluation);
“…calculate a difference between an inference result given by a partial set including medical information extracted from the plurality of pieces of medical information as an element and an inference result of at least one of the events having the causality relationship by applying medical information belonging to the partial set to the inference model…” (evaluation, mathematical calculations),
“…cause a display unit to display the interpretation target image, the inference result, and a partial set of medical information for which the largest degree of effect was calculated…” (judgment, mathematical calculations).
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements “memory”, “processors”, “inference unit”, “display unit” (see MPEP 2106.05(f)) are mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory and processors used as an inference unit to perform the claimed process of medical diagnosis and a display unit to merely display the inference result amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, claims 14, 33 and 38 recite the following limitations, which are considered a well-understood, routine and conventional limitations: 
Claim 14:
“…obtain a plurality of pieces of medical information regarding an interpretation target image…” (see MPEP 2106.05(d) II (i)).

“…obtaining a plurality of pieces of medical information regarding an interpretation target image…” (see MPEP 2106.05(d) II (i)).
Claim 38:
“…obtain a plurality of pieces of medical information regarding an interpretation target image…” (see MPEP 2106.05(d) II (i)).
The claims are not patent eligible.
Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14, 16-21, 26-28, 30-31, 33, 35, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al (US Patent No. 6,601,055- hereinafter Roberts) in view .
 Referring to Claim 14, Roberts teaches a diagnosis support apparatus comprising: 
a memory storing a program (see Column 4: lines 37-39- “the instant invention is a computer-aided decision support system including a reasoning component and an interactive multimodal explanation generation system”. The computer corresponds to the memory storing a program); and
one or more processors which (see Col. 10: lines 10-12- “The logic component of the system, which has been programmed using C++, is based on standard probability theory. This software system is a dedicated inference engine that uses Bayesian network theory and techniques”. This logic component programmed corresponds to the processor), by executing the program, cause the diagnosis support apparatus to:
obtain a plurality of pieces of medical information regarding an interpretation target image (see Column 1: lines 15-24, Column 8: lines 8-14; Roberts teaches a computer-aided decision support system for predicting breast cancer, in which the input for said system is medical information. A mammography is used as evidence for the input to the inference system. See also Fig. 3 which shows inputs for the inference system as evidence to determine relationships. All the inputs correspond to the ‘pieces of medical information’ and the mammography corresponds to the ‘interpretation target image’); 
obtain, by applying at least a portion of medical information included in the plurality of pieces of medical information to an inference model held in the memory, an inference result about an event having a causality relationship with an event indicated by the at least a portion of medical information (see Column 1: lines 15-24 and lines 56-60; Roberts teaches a computer-aided decision support system employing an inference system using Bayesian networks (also called belief networks or causal probabilistic networks) that use probability theory as an underpinning for reasoning under uncertainty. One could use Bayesian networks as the formalism to construct a decision support tool. This tool integrated with a clinical database would provide accurate, reliable, and consistent diagnoses. Further at Column 2: lines 56-59- “The prior and conditional probability values used to build a Bayesian network can be derived directly from published values of sensitivity and specificity and collected from expert opinion”. Furthermore, at Column 10: lines 27-30- “The system uses this information to calculate a posterior probability of the presence of breast cancer”. Therefore, this inference system shown by Roberts based on medical information from expert users for calculating a posterior probability using a causal probabilistic network corresponds to the claimed inference result about an event having a causality relationship); 
calculate a degree of effect given by a partial set including medical information extracted from the plurality of pieces of medical information as an element to an inference result of at least one of the events having the causality relationship by applying medical information belonging to the partial set to the inference model (see Column 1: lines 56-61- “Bayesian networks--also called belief networks or causal probabilistic networks--use probability theory as an underpinning for reasoning under uncertainty. One could use Bayesian networks as the formalism to construct a decision support tool. This tool integrated with a clinical database would provide accurate, reliable, and consistent diagnoses. See also Column 2: lines 27-36; Roberts teaches “Each state is associated with a probability value; for each node, these probability values sum to 1. The states for any node are mutually exclusive and completely exhaustive. The directed links signify the existence of direct causal influences or class-property relationships between the connected nodes. The strengths of these nodes are quantified by conditional probabilities. In this formalism, variables are given numerical probability values signifying the degree of belief accorded them, and the values are combined and manipulated according to the rules of standard probability theory”); and
cause a display unit to display the interpretation target image, the inference result, and a partial set of medical information for which a largest degree of effect was calculated (see Column 4: lines 33-36; Roberts teaches an inference system that provides a meaningful explanation of this reasoning to make medical diagnoses. Also, at Column 6: lines 19-23, Roberts teaches constructing an explanation and display specifications. In addition at Column 8: line 66- Column 9: line 5, Roberts teaches an indication of strong/ direct signs of cancer and indirect signs in the knowledge base of the system to provide a diagnosis. Moreover, at Column 10: lines 48-55, Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Furthermore, at Column 43: lines 26-32, Roberts teaches ‘This information is used by the system component "The Explainer" to create a graph of risk factors, physical symptoms, and mammographic indications (mass, calcifications, and indirect indications) ordered in importance for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Moreover, at Column 45: lines 21-37, Roberts further teaches presenting the user with a graphical chart that the user can click to understand better how the model determined the diagnosis and how the node depends and influenced. In addition, at Fig. 44, it shows a user interface with the mammography and mammographic reading option for the user to click. Therefore, this output of the inference system corresponds to displaying the ‘interpretation target image’, displaying the ‘inference result’ and displaying the ‘partial set of medical information’, and the explanation on how the evidence influenced the probability along with the order in importance corresponds to the ‘largest degree of effect’). 
Even though Roberts implicitly teaches an interpretation target image, and causing a display unit to display the interpretation target image, Kadomura explicitly teaches, in an analogous system, an interpretation target image, and causing a display unit to display the interpretation target image (see Fig. 2: 202-204 and [0045]; Kadomura teaches an image data being inputted to the system to be read and analyzed for image diagnosis, wherein the image may be any image data obtained from a variety of imaging target regions such as lung, bronchi, breast or intestine of the object by a variety of modality such as X-ray imaging apparatus, X-ray CT device or MRI apparatus. Moreover, at [0047], cites “CPU 12 causes display 20, based on the result of S203, to superpose and display the target image and the marker indicating the detected abnormal shadow candidate”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Roberts with the above teachings of Kadomura by inferring a diagnosis based on medical data and an image, as taught by Roberts, and displaying the image with the result of the inference, as taught by Kadomura. 
Even though Roberts implicitly teaches the degree of effect, Oda explicitly teaches the degree of effect at Column 7: lines 3-40 (Oda teaches having cause and effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s cause and effect relationship and the use of supporting conditions to facilitate the inference process correspond to the claimed ‘calculated degree of effect’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts and Kadomura with the above teachings of Oda by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts and Kadomura, and display information that gives an effect on the inference probability, as taught by Oda. The modification would have been obvious because one of ordinary skill in the art would 

Referring to Claim 16, Roberts teaches the apparatus according to claim 14, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display the plurality of pieces of medical information obtained (see Abstract; Roberts teaches ‘The explanation generation system produces interactive multimodal explanations (using textual displays, graphics, animation, or a combination of these) for the results generated by the inference system in the diagnostic support tool’. Moreover, at Column 46: lines 12-23, “A user can enter evidence through the graphical interface, and then enter "The Explainer." This component provides the processing to support the ongoing dialog of questions, statements, and answers between the system participants. The user can request further information on how the system calculates her risk; the system provides graphical and typed-text display responses by sending the explanations and the presentation specifications to the output module 22. In turn, the output module 22 interprets the presentation specifications and supports the actual display of the explanations”).
Even though Roberts implicitly teaches processors cause the diagnosis support apparatus to cause the display unit to display the plurality of pieces of medical information, Kadomura explicitly teaches, in an analogous system, processors cause the diagnosis support apparatus to cause the display unit to display the plurality of pieces of medical information (see [0047], where Kadomura cites “CPU 12 causes display 20, based on the result of S203, to superpose and display the target image and the marker indicating the detected abnormal shadow candidate”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Roberts with the above teachings of Kadomura by inferring a diagnosis based on medical data and an image, as taught by Roberts, and displaying the image with the result of the inference, as taught by Kadomura. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a more accurate determination of the type of the abnormal shadow candidates by providing criteria to support the determination, as suggested by Kadomura at [0072].

Referring to Claim 17, Roberts teaches the apparatus according to claim 14, wherein the plurality of pieces of medical information include at least either an interpretation finding or image feature amount regarding the interpretation target image (see Column 10: lines 24-35 and Fig. 3; Roberts teaches a computer-aided decision support system for predicting breast cancer, in which the input for said system is medical information from the user, like physical findings, mammographic findings).

Referring to Claim 18, Roberts teaches the apparatus according to claim 14, wherein the one or more processors cause the diagnosis support apparatus to obtain the plurality of pieces of medical information by accepting user's input (see Column 10: lines 24-35 and Fig. 3; Roberts teaches a computer-aided decision support system for predicting breast cancer, in which the input for said system is medical information from the user, like physical findings, mammographic findings).

Referring to Claim 19, Roberts teaches the apparatus according to claim 14, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display, a partial set of medical information that gave an affirmative effect on the inference results, for which a largest degree of affirmative effect was calculated (see Column 10: lines 48-55; Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Therefore, how positively or negatively influence/effect is shown).
Even though Roberts implicitly teaches an affirmative effect, Oda explicitly teaches an affirmative effect at Column 7: lines 3-40 (Oda teaches having cause and effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s affirmative conditional statement corresponds to the claimed ‘affirmative effect on the inference probability’).


Referring to Claim 20, Roberts teaches the apparatus according to claim 19, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display, a partial set of medical information that gave a negative effect on the inference results, for which a largest degree of negative effect was calculated (see Column 10: lines 48-55; Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Therefore, how positively or negatively influence is shown).
Even though Roberts implicitly teaches a negative effect, Oda explicitly teaches a negative effect at Column 7: lines 3-40 (Oda teaches having a cause-and-effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s negative conditional statement corresponds to the claimed ‘negative effect on the inference probability’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts and Kadomura with the above teachings of Oda by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts and Kadomura, and display information that gives a negative effect on the inference probability, as taught by Oda. The modification would have been obvious because one of ordinary skill in the art would be motivated to determine a cause-and-effect relationship and use supporting conditions to facilitate the inference process, as suggested by Oda at Column 7: lines 3-40.
Referring to Claim 21, Roberts teaches the apparatus according to claim 14, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display a partial set of medical information that gave a negative effect on the inference result, for which a largest degree of negative effect was calculated (see Column 10: lines 48-55; Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Therefore, how positively or negatively influence is shown).
Even though Roberts implicitly teaches the display on a negative effect on the inference probability the medical information has, Oda explicitly teaches a negative effect on the inference probability at Column 7: lines 3-40 (Oda teaches having a cause-and-effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s negative conditional statement corresponds to the claimed ‘negative effect on the inference probability’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts and Kadomura with the above teachings of Oda by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts and Kadomura, and display information that gives a negative effect on the inference probability, as taught by Oda. The modification would have been obvious because one of ordinary skill in the art would be motivated to determine a cause-and-effect relationship and use supporting 
Referring to Claim 26, the apparatus according to claim 14, wherein the one or more processors case the diagnosis support apparatus to cause the display unit to display a predetermined number of pieces of partial sets of medical information based on a calculated degree of effect (see Column 10: lines 48-55; Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Moreover, at Column 45: lines 21-37, Roberts further teaches “The user can click a button from a group of buttons, which are categorized into node types or logical groupings (e.g., hypothesis node, risk factor nodes, physical history nodes, mammographic mass indication nodes, mammographic calcification indication nodes, and mammographic indirect indication nodes)”).
Even though Roberts implicitly teaches the calculated degree of effect, Oda explicitly teaches the calculated degree of effect at Column 7: lines 3-40 (Oda teaches having cause and effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s cause and effect relationship and the use of supporting conditions to facilitate the inference process correspond to the claimed ‘degree of effect affecting the inference result’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts and Kadomura with the above teachings of Oda by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts and Kadomura, and display information that gives an effect on the inference result, as taught by Oda. The modification would have been obvious because one of ordinary skill in the art would be motivated to determine a cause-and-effect relationship and use supporting conditions to facilitate the inference process, as suggested by Oda at Column 7: lines 3-40.
Referring to Claim 27, Roberts teaches the apparatus according to claim 14, wherein the event having causality relationship is at least one of a plurality of candidates of diagnosis name (see Column 1: lines 56-61- “Bayesian networks--also called belief networks or causal probabilistic networks--use probability theory as an underpinning for reasoning under uncertainty. One could use Bayesian networks as the formalism to construct a decision support tool. This tool integrated with a clinical database would provide accurate, reliable, and consistent diagnoses”. Therefore, the Bayesian network used for causal probabilities used as a decision support tool for providing a diagnoses corresponds to the claimed event having a causality relationship being one of a diagnosis name), and
the one or more processors cause the diagnosis support apparatus to obtain, as the inference result, inference probability for each of the plurality of candidates of diagnosis name by calculating posteriori probability, by applying at least a portion of medical information included in the plurality of pieces of medical information to the inference model, with respect to each of the plurality of candidates of diagnosis name to which a priori probability is set in the inference model (see Column 7: line 66- Column 8: line 15; Roberts teaches “Physicians can determine the a priori ("pre-test") probability of a disease, and then incorporate laboratory and imaging results to calculate the a posteriori ("post-test") probability. This invention employs a Bayesian network in a decision support tool used in the interpretation of mammograms for the differentiation between benign and malignant lesions of the breast”. Moreover, “The inference system is logically divided into two components. The first is the knowledge base, and the second is the logic that performs the belief updating when evidence is entered. The invention assumes all the evidence pertains to one particular site identified by mammography. The invention infers the posterior probability of breast cancer at that site based on the available evidence”).

Referring to Claim 28, Roberts teaches the apparatus according to claim 27, wherein 
the one or more processors cause the diagnosis support apparatus to cause the display unit to display inference probability of each of the plurality of candidates of diagnosis name (see Column 4: lines 33-36; Roberts teaches an inference system that provides a meaningful explanation of this reasoning to make medical diagnoses. Also, at Column 6: lines 19-23, Roberts teaches constructing an explanation and display specifications. Moreover, at Column 10: lines 48-55, Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Furthermore, at Column 43: lines 26-32, Roberts teaches ‘This information is used by the system component "The Explainer" to create a graph of risk factors, physical symptoms, and mammographic indications (mass, calcifications, and indirect indications) ordered in importance for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Therefore, this corresponds to displaying the ‘interpretation’, displaying the ‘inference result’ and displaying the ‘medical information which affects the inference result’), and 
a partial set of medical information for which a largest degree of effect was calculated, and a partial set of medical information for which a largest degree of effect was calculated is displayed for each of the plurality of candidates of diagnosis name (see Column 4: lines 33-36; Roberts teaches an inference system that provides a meaningful explanation of this reasoning to make medical diagnoses. Also, at Column 6: lines 19-23, Roberts teaches constructing an explanation and display specifications. Moreover, at Column 10: lines 48-55, Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Furthermore, at Column 43: lines 26-32, Roberts teaches ‘This information is used by the system component "The Explainer" to create a graph of risk factors, physical symptoms, and mammographic indications (mass, calcifications, and indirect indications) ordered in importance for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Therefore, this corresponds to displaying the ‘interpretation’, displaying the ‘inference result’ and displaying the ‘medical information which affects the inference result’).
Even though Roberts implicitly teaches to display the interpretation target image, Kadomura teaches, in an analogous system, to display the interpretation target image (see Fig. 2: 204 and [0047]; Kadomura cites “CPU 12 causes display 20, based on the result of S203, to superpose and display the target image and the marker indicating the detected abnormal shadow candidate”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Roberts with the above teachings of Kadomura by inferring a diagnosis based on medical data and an image, as taught by Roberts, and displaying the image with the result of the inference, as taught by Kadomura. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a more accurate determination of the type of the abnormal shadow candidates by providing criteria to support the determination, as suggested by Kadomura at [0072].
Even though Roberts implicitly teaches the degree of effect, Oda explicitly teaches the degree of effect at Column 7: lines 3-40 (Oda teaches having cause and effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble (fault diagnosing). It is possible to set up two or more supporting conditions in a certain cause-and-effect relationship between a cause fault and an effect fault. A representation of a supporting condition comprises a conditional statement used for discriminating occurrence of an event for concern, a positive weight (positive integer number between 0 and 5) to be added to a certainty factor of the event when the conditional statement is affirmative, and a negative weight (negative integer number between 0 and -5) to be added to the certainty factor of the event when the conditional statement is negative. Therefore, Oda’s cause and effect relationship and the use of supporting conditions to facilitate the inference process correspond to the claimed ‘calculated degree of effect’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts and Kadomura with the above teachings of Oda by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts and Kadomura, and display information that gives an effect on the inference probability, as taught by Oda. The modification would have been obvious because one of ordinary skill in the art would be motivated to determine a cause-and-effect relationship and use supporting conditions to facilitate the inference process, as suggested by Oda at Column 7: lines 3-40.

Referring to Claim 30, Roberts teaches the apparatus according to claim 14, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display, as the inference result, a diagnosis name specified based on inference probability, which is a probability of occurrence of the event having causality relationship (see Column 1: lines 16-25; Roberts teaches a computer-aided diagnosis support tool employing an inference system and an interactive multimodal explanation generation system therefor. The explanation generation system produces interactive multimodal explanations for the results generated by the inference system in the diagnostic support tool. See also Column 1: lines 56-61- “Bayesian networks--also called belief networks or causal probabilistic networks--use probability theory as an underpinning for reasoning under uncertainty. One could use Bayesian networks as the formalism to construct a decision support tool. This tool integrated with a clinical database would provide accurate, reliable, and consistent diagnoses”).

Referring to Claim 31, Roberts teaches the apparatus according to claim 14, however, fails to teach wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display the interpretation target image in a place which does not overlap with a display of the inference result and a display of the medical information.
Kadomura teaches, in an analogous system, wherein the one or more processors cause the diagnosis support apparatus to cause the display unit to display the interpretation target image in a place which does not overlap with a display of the inference result and a display of the medical information (see Kadomura at Fig. 7(c)-(d); Kadomura teaches the image being displayed at the top, and the result at the bottom, so they do not overlap).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Roberts with the above teachings of Kadomura by inferring a diagnosis based on medical data and an image, as taught by Roberts, and displaying the image with the result of the inference, as taught by Kadomura. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a more accurate determination of the type of the abnormal 

Referring to independent Claim 33, it is rejected on the same basis as independent claim 14 since they are analogous claims.

Referring to Claim 35, Roberts teaches the apparatus according to claim 14, wherein the one or more processors further cause the diagnosis support apparatus to cause the display unit to display the inference result and the medical information (see Column 4: lines 33-36; Roberts teaches an inference system that provides a meaningful explanation of the reasoning to make medical diagnoses. Also, at Column 6: lines 19-23, Roberts teaches constructing an explanation and display specifications. Moreover, at Column 10: lines 48-55, Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence influenced the resulting probability. Furthermore, at Column 43: lines 26-32, Roberts teaches ‘This information is used by the system component "The Explainer" to create a graph of risk factors, physical symptoms, and mammographic indications (mass, calcifications, and indirect indications) ordered in importance for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Therefore, this corresponds to displaying the ‘interpretation’, displaying the ‘inference result’ and displaying the ‘medical information which affects the inference result’).

Kadomura teaches, in an analogous system, to display the interpretation target image side by side with the inference result and medical information (see Kadomura at Fig. 7(c)-(d); Kadomura teaches the image being displayed at the top, and the result information at the bottom, so they are together, or side by side).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Roberts with the above teachings of Kadomura by inferring a diagnosis based on medical data and an image, as taught by Roberts, and displaying the image with the result of the inference, as taught by Kadomura. The modification would have been obvious because one of ordinary skill in the art would be motivated to provide a more accurate determination of the type of the abnormal shadow candidates by providing criteria to support the determination, as suggested by Kadomura at [0072].

Referring to independent Claim 38, it is rejected on the same basis as independent claim 14 since they are analogous claims.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al (US Patent No. 6,601,055- hereinafter Roberts) in view of Kadomura et al (US 2007/0172103- hereinafter Kadomura), in view of Oda et al (US Patent No. 5,127,005- hereinafter Oda), and further in view of Funabashi et al (US Patent No. 5,208,898- hereinafter Funabashi).
Claim 29, Roberts teaches the apparatus according to claim 14, wherein the one or more processors further cause the diagnosis support apparatus to obtain an evaluation value for the inference result of medical information applied to the inference model based on a difference in the inference result due to a difference in medical information applied to the inference model (see Column 2: lines 27-36; Roberts teaches “Each state is associated with a probability value; for each node, these probability values sum to 1. The states for any node are mutually exclusive and completely exhaustive. The directed links signify the existence of direct causal influences or class-property relationships between the connected nodes. The strengths of these nodes are quantified by conditional probabilities. In this formalism, variables are given numerical probability values signifying the degree of belief accorded them, and the values are combined and manipulated according to the rules of standard probability theory”. Furthermore, at Column 43: lines 26-32, Roberts teaches ‘This information is used by the system component "The Explainer" to create a graph of risk factors, physical symptoms, and mammographic indications (mass, calcifications, and indirect indications) ordered in importance for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Therefore, the explanation on how the evidence influenced the probability along with the order in importance corresponds to the ‘difference in the medical information’).
However, it fails to teach cause the display unit to display a warning associated with reliability of the inference result when the evaluation value does not satisfy a predetermined condition. 
Funabashi teaches, in an analogous system, display a warning associated with reliability of the inference result when the evaluation value does not satisfy a predetermined condition (see Column 10: lines 14-19; Funabashi teaches an inference method that when the output value is less than a number is considered to have low reliability and a warning is issued. Moreover, at Claim 3, Funabashi further recites “issuing a warning, the warning rule including an executing procedure for another action part which issues the warning and a condition part having a condition satisfied when said forecast value in said forecast rule storage means is outside a predetermined range held in a rule table and determined by said inference engine means”; therefore, a warning is issued (‘display a warning’) when the forecast value (‘inference result’) does not satisfy a condition (‘does not satisfy a predetermined condition’)).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Roberts, Kadomura and Oda with the above teachings of Funabashi by inferring a diagnosis based on medical data and an image and displaying the image with the result of the inference, as taught by Roberts, Kadomura and Oda, and display a warning when the inference result does not satisfy a condition, as taught by Funabashi. The modification would have been obvious because one of ordinary skill in the art would be motivated to supply a warning or notification, for example, by use of a message so as to request judgment if necessary, thereby taking the adequacy into consideration, as suggested by Funabashi at Column 6: lines 42-47.
Response to Applicant’s arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments:
- Claim rejections under 112 second paragraph.
Examiner’s response:
            Rejections are still maintained as it is not clear what is the difference from the first recited “event” and the second recited “event”. Furthermore, the second citation of “event” is stated as being previously indicated by the at least a portion of medical information, but there is no limitation about an indication recited previously. Clarification is required.
In reference to Applicant’s arguments:
- Claim rejections under 101.
Examiner’s response:
            Examiner respectfully disagrees. Applicant emphasizes that limitation
	 “a display control unit configured to cause a display unit to display the interpretation target image, the inference result and medical information that affects the inference result and is selected from the plurality of pieces of medical information in accordance with a difference in a result obtained according to a difference in the medical information applied to the inference model” reflects a solution to a problem in medical information inferencing, however, this limitation was amended and does not recite the same language in the latest claim amendments.
	This limitation is now amended as follows:
	“cause a display unit to display the interpretation target image, the inference result and a partial set of medical information for which a largest degree of effect was calculated…”; and this limitation recites an abstract idea; in particular, an inference result which is considered to be a mental step (judging), and further recites a calculation of a mathematical calculation). In addition, it recites a display unit, which is considered a generic computer component used to simply provide the output of the mathematical calculations and judgement. Claim limitations lacks an indication that the judicial exception is integrated into a practical application. 
In reference to Applicant’s arguments:
- Claim rejections under 103(a).
Examiner’s response:
In regards to applicant's main arguments about Roberts and Kadomura failing to teach the claimed “calculating a degree of effect”, examiner respectfully disagrees.
Prior art Roberts teaches, as it can be seen at Column 1: lines 15-24 and lines 56-60, a computer-aided decision support system employing an inference system using Bayesian networks (also called belief networks or causal probabilistic networks). One could use Bayesian networks as the formalism to construct a decision support tool to provide accurate, reliable, and consistent diagnoses. Besides, it can be seen at Column 10: lines 27-30, that Roberts uses information to calculate a posterior probability of the presence of breast cancer. Therefore, this inference system shown by Roberts based on medical information from expert users for calculating a posterior probability using a causal probabilistic network corresponds to the claimed inference result about an event having a causality relationship. In addition, it can be seen at Column 10: lines 48-55, that Roberts teaches the output of the inference system being an English-text explanation of the analysis performed regarding how the evidence (emphasis added) influenced the resulting probability. Furthermore, at Column 43: lines 26-32, Roberts cites ‘[t]his emphasis added) for this particular user. The ordering is set based on the statistical information from the Bayesian Inference knowledge base’. Therefore, this explanation on how the evidence influenced the probability along with the order in importance corresponds to the ‘calculated degree of effect’. 
Examiner does acknowledges that the reference Oda explicitly teaches the calculation of a degree of effect, as Oda teaches cause and effect relationship and the use of supporting conditions to facilitate the inference process of locating a true cause of machine trouble using a certainty factor.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the degree of effect being of the evidence and displaying evidence for which the largest degree of effect was calculated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, in view of this interpretation, rejections are still maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126